DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/21/2022 and 11/2/2022 have been fully considered but they are not persuasive.  Applicant argues that 
a) “the Rydholm reference merely discloses the dimensions of the fibers (length and wall thickness of tracheids and libriform fibers) that may be contained in libriform materials.”
b) “Not all the fibers contained in the libriform materials are used to manufacture paper, but generally, fibers having desired dimensions are selected and used to impart a desired quality to paper in the process of manufacturing paper from the libriform materials.
c) “in general, pulp can be obtained by performing pulping (digesting, bleaching, beating, and the like) of wood or non-wood (hemp, flax, cotton, and the like), but the obtained pulp is different in length and thickness of fiber depending on the processing strength.”
d) “Furthermore, when paper is formed, pulp with desired length and thickness of fibers is obtained by performing beating and cutting (beating and preparing processes and the like) of the raw material pulp.”
e) “Thus, unbleached pulp disclosed by the Rydholm reference does not necessarily contain specific fibers having a length of 1 mm to 4 mm and a thickness of 20 um to 70 um, unlike the invention of claim 1 of the present application.” 

Regarding a) and e), Rydholm teaches that the different types of cells in wood include parenchyma cells, fibers, tracheids and vessel elements, with several graduations between labriform fibers and tracheids that are called fiber tracheids.  Fibers and tracheids provide structural and mechanical support.  Furthermore, the word fiber is used in in pulp technology for all sorts of structural elements in wood and other pulping raw materials.  Rydholm further teaches that tracheids and fibers comprise the major proportion of structural elements in most woods (Rydholm, p 47, top section with the heading “2. STRUCTURAL ELEMENTS OF WOOD” and p 49, Table 2.2).
As discussed in the outstanding rejections, the range length and thickness of a majority of the wood pulps from different species overlays or lies within the claimed ranges (for evidence, see Rydholm, pp 51-52). One of ordinary skill in the art would expect the majority of unbleached fibers from most soft and hardwoods to have dimensions overlaying the claimed dimensions.  Applicant has admitted (see argument d above) that fibers of desired length and thickness are obtained by processing the raw material pulp for making paper.  Therefore, selecting and using an unbleached pulp having the claimed dimensions would have been obvious to one of ordinary skill in the art absent convincing evidence of unexpected results commensurate in scope with the claims.
Regarding b), c) and d), the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).
The rejections over the prior art are maintained, but have been modified to include the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US 2003/0178039) as evidenced by Rydholm (Pulping Processes), Cartwright et al (US 5284166), Shi (US 2005/0000531) and Hampel, Jr. et al (US 5921249).
Claim 1 and 3-4: White et el discloses a cigarette having a wrapped rod of smokable material (reads on aerosol generation rod) and a filter plug adaxially-aligned with one end of the smokable rod (Abs, [0006], [0010]-[0011]).  Placing the filter at the downstream end of the smokable rod is typical in the art to filter smoke from the smokable rod before inhalation thereof by the user. The filter plug is attached to the smokable rod by a tipping material that circumscribes the outer surface of the filter plug and an adjacent region of the downstream end of the aerosol generation rod [0015].
The tipping material includes a cast sheet (reads on a paper) comprising water-dispersible cellulosic material ([0012], [0015], [0018]).  Suitable cellulosic material includes wood pulp such as hardwood and softwood, bleached or unbleached and other non-wood fibers [0012].  
White et al does not specifically disclose that the pulp contains bleached and unbleached pulp.  However, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, using mixture of bleached and unbleached pulp in the tipping paper would have been an obvious embodiment to one of ordinary skill in the art absent convincing evidence of unexpected results commensurate in scope with the claims.  
White et al does not disclose the length or thickness of the unbleached pulp fibers.  However, the range length and thickness of a majority of the wood pulps from different species overlays or lies within the claimed ranges (for evidence, see Rydholm, pp 51-52).  As discussed above, Applicant has admitted (see argument d above) that fibers of desired length and thickness are obtained by processing the raw material pulp for making paper.  Therefore, selecting and using an unbleached pulp having the claimed dimensions would have been obvious to one of ordinary skill in the art absent convincing evidence of unexpected results commensurate in scope with the claims.
Claim 2: White et al does not disclose the lightness and corresponding of the tipping paper.  However, conventional Domtar Q30 white opaque cigarette paper base sheets exhibit Hunter CIE L* values of 77.8 and 82.1, a* values of 2.8 and 2.9 and b* values of 17.5 and 20.5 (see Cartwright, p 4, Table).  The values lie within or border the claimed ranges.  Therefore, it would have been obvious to one of ordinary skill in the art to obtain claimed values of lightness and chromaticity as typical values for conventional white opaque base sheets for cigarette papers absent convincing evidence of unexpected results commensurate in scope with the claims.  
Alternatively, it is generally known to those of ordinary skill in the art that certain properties of cigarette papers, such as  basis weight, porosity, opacity, tensile strength, texture, ash appearance, taste, brightness, good gluing, and lack of dust are selected to provide optimal performance in the finished product, as well as to meet runnability standards of the high-speed production processes preferred by cigarette manufacturers (see Shi, [0191]).  Therefore, the brightness (lightness and chromaticity) are result effective variables and are optimized by one of ordinary skill in the art to obtain optimal performance and runnability of the paper.
Claim 5: White et al discloses that the paper comprises a filler, preferably calcium carbonate [0015], but does not disclose the opacity of the paper.  However, it is generally known to those of ordinary skill in the art that certain properties of cigarette papers, such as  basis weight, porosity, opacity, tensile strength, texture, ash appearance, taste, brightness, good gluing, and lack of dust are selected to provide optimal performance in the finished product, as well as to meet runnability standards of the high-speed production processes preferred by cigarette manufacturers (see Shi, [0191]).  It is further generally known to those of ordinary skill in the art that, as filler content is increased, the strength of the paper is compromised. Conversely, when not enough filler is incorporated into the paper, the opacity of the paper significantly decreases, adversely affecting the appearance of the cigarette (see Hample Jr. et al, col 2, lines 7-11).
Therefore, the, opacity is a result effective variable and it would have been obvious to one of ordinary skill in the art to obtain a claimed property of opacity in the tipping paper by routine  optimization to obtain optimal performance and runnability of the paper.
Claim 6: White et al discloses that, in some embodiments, a lip-release material such as ethyl cellulose is coated onto the tipping material [0016].  The lip release material is obviously coated onto the outer circumferential side of the tipping paper since the user’s lips only contact the outer circumferential surface of the tipping material.
Claim 7: White et al does not disclose the tensile strength of the tipping paper.  However, it is generally known to those of ordinary skill in the art that certain properties of cigarette papers, such as  basis weight, porosity, opacity, tensile strength, texture, ash appearance, taste, brightness, good gluing, and lack of dust are selected to provide optimal performance in the finished product, as well as to meet runnability standards of the high-speed production processes preferred by cigarette manufacturers (see Shi, [0191]).  It is further generally known to those of ordinary skill in the art that, as filler content is increased, the strength of the paper is compromised. Conversely, when not enough filler is incorporated into the paper, the opacity of the paper significantly decreases, adversely affecting the appearance of the cigarette (see Hample Jr. et al, col 2, lines 7-11). Therefore, the, tensile strength is a result effective variable and it would have been obvious to one of ordinary skill in the art to obtain a claimed property of tensile strength in the tipping paper by routine optimization to obtain optimal performance and runnability of the paper
Claims 8-9: The claims embody a very broad range of mixtures of bleached and unbleached pulp. White et al discloses that suitable cellulosic material includes wood pulp such as hardwood and softwood, bleached or unbleached and other non-wood fibers [0012].  Any mixture of bleached and unbleached pulp would have been an obvious embodiment to one of ordinary skill in the art, as discussed previously.  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, selecting and using a mixture within the very broad range claimed of bleached and unbleached pulp in the tipping paper would have been an obvious embodiment to one of ordinary skill in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748